DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/25/2022, with respect to the hybrid bond surface comprising an exposed dielectric surface region disposed in a first plane and an exposed electric surface in a second plane different from the first plane have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Suga et al. (US 2015/0048523).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523) and Sadaka et al. (US 2013/0075868).
In reference to claim 1, Yu discloses a method for bonding a plurality of chips, 103, 105, 107 in Figure 1, paragraph 15, onto a first semiconductor substrate 701 or onto further chips 711, 713, 715, wherein each chip is a rectangular part, Figure 4B and paragraph 30, having been formed on a second semiconductor substrate 101, and wherein the method comprises:
separating the second semiconductor substrate into the plurality of chips, Figure 6 and paragraph 35, and
 bonding a hybrid bond surface of each of the plurality of separated chips, 103, 105, 107 in Figure 7, onto the first semiconductor substrate 701 or the further chips 711, 713, 715 by a direct bond, said hybrid bond surface comprising an exposed dielectric surface region disposed in a first plane and an exposed electric surface region disposed in a second plane, Figure 7 and paragraphs 39 and 40.
Yu does not disclose the second plane is different from the first plane or a bond wave of the direct bond spreads from a center of each bond surface toward an outer edge of the respective bond surface.
Suga et al. (US 2015/0048523), hereafter “Suga,” discloses a method of bonding semiconductor structures including teaching a hybrid bond surface comprising an exposed dielectric surface region disposed in a first plane and an exposed electric surface region disposed in a second plane, different from the first plane, paragraphs 120-122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second plane to be different from the first plane. One would have been motivated to do so in order to for metal regions to certainly be brought into contact and bonded to corresponding bond portions, middle of paragraph 120.
Sadaka et al. (US 2013/0075868), hereafter “Sadaka,” discloses a method of bonding semiconductor structures including teaching a bond wave of the direct bond spreads from a center of each bond surface toward an outer edge of the respective bond surface, paragraphs 32, 33, 37 and 39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bond wave of the direct bond to spread from a center of each bond surface toward an outer edge of the respective bond surface. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 2, Yu discloses the step of bonding the plurality of separated chips onto the first semiconductor substrate or the further chips occurs at said hybrid bond surfaces of the plurality of separated chips, wherein the bond surfaces are hybrid bond surfaces 114, 115 and 708, 709.
In reference to claim 4, Yu discloses separating the second semiconductor substrate into the plurality of chips includes fixing the second semiconductor substrate 101 onto a carrier, 601 in Figure 6, and separating the second semiconductor substrate into the plurality of chips, paragraph 35.
In reference to claim 7, Yu discloses introducing grooves, 203 in Figure 3, into the hybrid bond surface of the second semiconductor substrate before separating the second semiconductor substrate into the plurality of chips, paragraph 23.
In reference to claim 17, Yu discloses the carrier is a tape, paragraph 35.
In reference to claim 19, Yu disclose separating of the second semiconductor substrate into the plurality of chips includes use of a mechanical separating means, paragraph 36.
In reference to claim 21, Yu discloses the at least one chip of the plurality of separated chips comprises an integrated circuit, paragraphs 15-17.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523) and Sadaka et al. (US 2013/0075868) as applied to claim 1 above and further in view of Dubey et al. (US 2015/0179605). 
In reference to claim 3, Yu does not disclose positioning and self-aligning of said hybrid bond surfaces of the plurality of separated chips.
Dubey et al. (US 2015/0179605) discloses a method including teaching positioning and self-aligning of said bond surfaces of the plurality of chips, paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position and self-align said hybrid bond surfaces of the plurality of chips. One would have been motivated to do so in order to provide improved alignment and bonding quality, paragraph 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523) and Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Hebding et al. (US 2013/0270711).
In reference to claim 5, Yu does not disclose cleaning the hybrid bond surface of the second semiconductor substrate prior to the fixing of the second semiconductor substrate onto the carrier and separating the second semiconductor substrate into the plurality of chips.
Hebding et al. (US 2013/0270711) discloses a method including teaching cleaning a bond surface of the first substrate 902 prior to the fixing of the first substrate onto the carrier (second dicing film) and separating the first substrate into the plurality of chips, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean a bond surface of the first substrate prior to the fixing of the first substrate onto the carrier and separating the first substrate into the plurality of chips. One would have been motivated to do so in order to clean the surface of any adhesive after removing a previous carrier, id. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523) and Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Sasaoka et al. (US 2007/0193682).
In reference to claim 6, Yu does not disclose cleaning the hybrid bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions.
Sasaoka et al. (US 2007/0193682), hereafter “Sasaoka,” discloses a method including teaching cleaning the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions, paragraphs 31-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean the hybrid bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions. One would have been motivated to do so in order to clean and activate the bond surfaces in the bonding environment, paragraphs 32 and 34.
In reference to claim 18, Sasaoka discloses the further positions are bond positions, paragraph 32.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523) and Sadaka et al. (US 2013/0075868) as applied to claim 1 above and further in view of Schnetzler et al. (US 2003/0115747).
In reference to claim 20, Yu in view of Suga and Sadaka does not disclose attaching a curvable bond head to at least one chip of the plurality of separated chips, and using the curvable bond head to curve the hybrid bond surface of the at least one chip.
Schnetzler et al. (US 2003/0115747) discloses a method of bonding chips including teaching attaching a curvable bond head, 4 in Figure 5, to at least one chip 2, and using the curvable bond head to curve the bond surface of the at least one chip, paragraph 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a curvable bond head to at least one chip of the plurality of separated chips, and use the curvable bond head to curve the hybrid bond surface of the at least one chip. One would have been motivated to do so in order for the center of the chip to contact the bond surface first and be rolled onto the bond surface so as to allow air to escape and prevent cavities in the bond, paragraphs 24 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897